Title: Eulalie Cathalan to Thomas Jefferson, 28 September 1819
From: Cathalan, Eulalie
To: Jefferson, Thomas


					
						Monsieur
						
							Marseille
							le 28. 7bre 1819.
						
					
					Jai eu l’honneur de vous ecrire en date du 10. aout pour vous annoncer le malheur que j’ai eu de perdre mon pere. depuis lors j’ai reçu vos honorables lettres, & jai acheminé a nice celles que vous m’aves adressé pour expedièr. Jai aussi reçu de la part de Mr John Vaughan un effet Sur paris de ƒ 1312.50—Cequi Servira a effectuer vos commissions.
					N’etant pas trop au fait de Ces Sortes d’affaires j’ai fait choix de Mr Jus oliver qui les remplira a votre convenance. il a l’honneur d’etre connû de vous personellement. il a éte pendant longtems, & dans les tems bien penibles, attaché au Consulat aupres de mon pere en qualité de Son chancelier; mon pere S’interessoit particulierement a lui, & il l’avoit fait naturaliser Citoyen americain. Je pense quil est en état mieux que personne de remplir a marseille les fonctions du consulat. Sa grande timidité l’a eloigné de faire des demarches pour obtenir Cette place, & S’il en est encore tems, & que vous puissies faire quelque chose pour lui, je vous en aurai a mon particulier une sincère reconnoissance, & je puis vous assurer que le Gouvernement americain, trouvera en lui un Sujet fidele, & un citoyen plein d’honneur & d’intelligence.
					Mr Jus oliver aura l’avantage de vous ecrire par le meme navire & vous instruira de l’etat de vos Commissions.
					Je prens la liberté de vous rapeller ma priere, de nous faire payer par le gouvernement, les comptes de debours que M. W. Shaler consul d’alger, a remis au bureau de l’amirauté, pour le compte de defunt mon pere.
					Jai l’honneur d’etre avec une respectueuse Consideration
					
						Monsieur   Votre tres humble & Tres obeisste Servante
						
							Cathalan Ve Samatan
						
					
				 
					Editors’ Translation
					
						
							Sir
							
								Marseille
								28 September 1819.
							
						
						I had the honor of writing you on 10 August to inform you of my misfortune in losing my father. Since then I have received your honorable letters, and I have sent on to Nice the ones you addressed to me to be forwarded. I have also received from Mr. John Vaughan a Paris bill of exchange for ƒ1312.50, which will be used to execute your orders.
						Not being overly familiar with this kind of business, I chose Mr. Julius Oliver to fill the orders to your liking. He has the honor of being personally known to you. He was for a long time, and during very hard times, connected with the consulate, working as my father’s chancellor. My father took a particular interest in him and had him naturalized as an American citizen. I think that he, better than anyone, is in a position to fulfill the consular functions in Marseille. His great timidity has kept him from going through the procedures necessary to obtain this position, but if there is still time and you are able to do anything for him, I, for my part, would be sincerely grateful to you, and I can assure you that the American government will find in him a faithful subject and a very honorable and intelligent citizen.
						Mr. Julius Oliver will have the honor of writing to you by the same ship and will inform you of the status of your orders.
						I take the liberty of reminding you of my request to have the government repay us for the disbursements that my late father made and on whose behalf Mr. William Shaler, consul at Algiers, gave an account to the office of the secretary of the navy.
						I have the honor to be with respectful regards
						
							Sir   Your very humble and very obedient servant
							
								Cathalan, Widow Samatan
							
						
					
				 